Title: To Thomas Jefferson from Robert Montgomery, 22 May 1787
From: Montgomery, Robert
To: Jefferson, Thomas



Sir
Alicante 22. May 1787

The inclosed for Your Excellency was deliverd me by John Lamb Esqr. who calling in here on his way from Mahon to N. York, was obliged to remain in Quarantine on Account of Some appearance of Contagion among the Spanish Slaves from Algeirs now on the Island of Minorca, and as he Could not come on shore desired I would be Very perticular in forwarding his letter, of which you will please do me the Honor of acknowledgeing the receipt.
I had the Honour of Establishing the first American House of Commerce that ever appeard in Spain, and Since that time in 1776 have contributed to the Extent of my Power to the welfare of our Countrey, which is Known to Mr. Jay, and when in Spain I requested he would recommend me to Congress for the apointment of Consul at this place, in Consequence of which I had the inclosed letter, which you will be so kind as to return and Excuse the trouble as I only Send it as an Introduction not presuming to write you without one.
I believe that Congress have not yet appointed any Consuls for Spain, and as they will be Necessary in the Great Tradeing Towns, my pretention, for that place at Alicant still Remains as at the begining, ’tho I have Served in that line for Eleven years past with as Scrupulous an attention to the Intrest of the Countrey as if I had had the Commission.
The Algerin Corsairs are now all at Sea, four small Vessels Saild the begining of last Month with orders to Cruise in the Medeterranian and Streights Mouth and the rest of them about two Weeks after for the Western Ocean. My last letters from Algeirs are of the 4 March. They Mention that one of our unhappy Wretches there was dead of the plague, the Sailors are at work with the Slaves of Other Nations in the ship Yard, the Mates and Captains had orders to retire to the Countrey where they would be less exposed to danger of the infection.
Should you Honor me with any Commands you may Depend on my Zeal And attachment being with very Sincere Respect Sir Your Excellencys Most obedt. Huml. Servant,

Robt. Montgomery

